06/10/2022
                 IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE

       ROBERT STARBUCK NEWSOM a/k/a ROBBY STARBUCK v.
             TENNESSEE REPUBLICAN PARTY, ET AL.

                Appeal from the Chancery Court for Davidson County
                 No. 22-0735-IV     Russell T. Perkins, Chancellor
                      ___________________________________

                            No. M2022-00735-SC-R10-CV
                       ___________________________________

Plaintiff Robert Starbuck Newsom a/k/a Robby Starbuck sought to be a Republican
candidate for Tennessee’s 5th Congressional District for the United States House of
Representatives. The Tennessee Republican Party and the Tennessee Republican Party
State Executive Committee (“Defendants”), acting under relevant statutory authority and
party rules, determined that Mr. Starbuck was not a bona fide Republican and informed the
Tennessee Coordinator of Elections of the decision to exclude Mr. Starbuck from the ballot.
Mr. Starbuck initially sought relief in federal court and failed to obtain injunctive relief.
After voluntarily dismissing his federal action, Mr. Starbuck filed a complaint in the
Davidson County Chancery Court alleging, among other things, that Defendants violated
the Tennessee Open Meetings Act by determining in a non-public meeting that he was not
a bona fide Republican. The chancery court granted Mr. Starbuck a temporary injunction
on the basis that Defendants violated the Tennessee Open Meetings Act and ordered that
Mr. Starbuck be restored to the ballot. Defendants filed an application for extraordinary
appeal under Tennessee Rule of Appellate Procedure 10. This Court assumed jurisdiction
over the appeal pursuant to Tennessee Code Annotated section 16-3-201(d) and Tennessee
Supreme Court Rule 48 and granted the application for extraordinary appeal. We conclude
that the trial court erred by granting the injunction because the Tennessee Open Meetings
Act does not apply to Defendants. We vacate the injunction and remand to the trial court.

            Tenn. Code Ann. § 16-3-201(d) Appeal; Judgment of the Trial Court
                    Vacated; Case Remanded to the Trial Court

JEFFREY S. BIVINS, J., delivered the opinion of the Court, in which ROGER A. PAGE, C.J.,
and SHARON G. LEE, HOLLY KIRBY, and SARAH K. CAMPBELL, JJ., joined.

Eric G. Osborne, Lauren Z. Curry, Christopher C. Sabis, Mark Alexander Carver, Micah
N. Bradley, Nashville, Tennessee, for the plaintiff Robby Starbuck.
Joshua A. Mullen, Nashville, Tennessee, for the defendants Tennessee Republican Party
and Tennessee Republican Party State Executive Committee.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Janet M. Kleinfelter, Deputy Attorney General for non-party petitioners Tre
Hargett, in his official capacity as Tennessee Secretary of State, and Mark Goins, in his
official capacity as Tennessee Coordinator of Elections.

                                            OPINION

                         FACTUAL AND PROCEDURAL BACKGROUND

       Robert Starbuck Newsom a/k/a Robby Starbuck (“Mr. Starbuck”) filed a
nominating petition seeking to be placed on the ballot for the Republican primary for
Tennessee’s 5th Congressional District for the United States House of Representatives.
The Tennessee Republican Party, through the Tennessee Republican Party State Executive
Committee (“TRP SEC”), subsequently determined, pursuant to its authority under
Tennessee Code Annotated sections 2-5-204 and 2-13-104, that Mr. Starbuck was not a
bona fide Republican, and, as a result, would not appear on the ballot.

       Mr. Starbuck initially filed an action in federal court but voluntarily dismissed his
claims after failing to obtain any injunctive relief. See Newsom v. Golden, No. 3:22-CV-
00318, 2022 WL 1500860 (M.D. Tenn. May 12, 2022). Mr. Starbuck then filed a
complaint in the Davidson County Chancery Court against the Tennessee Republican Party
and the TRP SEC for declaratory and injunctive relief, along with a motion for a temporary
injunction. Mr. Starbuck alleged that Defendants violated the Tennessee Open Meetings
Act (“TOMA”), Tenn. Code Ann. § 8-44-101 to -111 (2016 & Supp. 20201), by
determining in a non-public meeting that he is not a bona fide Republican.1 On the evening
of June 3, 2022, the trial court issued an order finding that Defendants had violated TOMA
and ordering that Mr. Starbuck be restored to the ballot as a Republican candidate for the
5th Congressional District.

        On June 6, 2022, Defendants sought review of the trial court’s June 3, 2022 order
by filing in the Court of Appeals an application for extraordinary appeal pursuant to Rule
10 of the Tennessee Rules of Appellate Procedure. Defendants requested expedited review
and also filed an emergency motion to stay the injunction pending appeal pursuant to Rule
7 of the Tennessee Rules of Appellate Procedure. The Court of Appeals ordered Mr.
Starbuck to file an answer to the application for extraordinary appeal and motion for stay,
which he timely filed on June 7, 2022.


       1
          His complaint also included claims for breach of contract and promissory estoppel, but those
claims are not at issue in this appeal.

                                                 -2-
       Also on June 7, 2022, non-parties Tre Hargett, in his official capacity as Tennessee
Secretary of State, and Mark Goins, in his official capacity as Coordinator of Elections for
the State of Tennessee (collectively “the State Officials”), filed in the Court of Appeals a
petition for a common law writ of certiorari and supersedeas, requesting that the Court of
Appeals vacate the trial court’s June 3, 2022 order.

       That same day, June 7, 2022, Defendants filed in this Court a motion pursuant to
Tennessee Code Annotated section 16-3-201(d) and Tennessee Supreme Court Rule 48
asking this Court to assume jurisdiction. The following day, Mr. Starbuck filed a response
in opposition to the motion. On June 8, 2022, this Court granted Defendants’ motion to
assume jurisdiction over the application for extraordinary appeal, motion to stay, and the
State Officials’ petition.2 This Court also granted Defendants’ request for expedited review
but allowed Mr. Starbuck the opportunity to file a response to the State Officials’ petition.
After this Court assumed jurisdiction, the State Officials filed an amended petition for a
common law writ of certiorari and supersedeas in this Court. On June 9, 2022, Mr.
Starbuck timely filed a response to the State Officials’ petition.

       On June 9, 2022, this Court granted the application for extraordinary appeal and
ordered that the matter be submitted to the Court for decision without further briefing or
oral argument. We now issue our decision.

                                       STANDARD OF REVIEW

        “The trial court’s decision to grant the plaintiffs’ request for a temporary injunction
is discretionary and is reviewed under an abuse of discretion standard.” Fisher v. Hargett,
604 S.W.3d 381, 395 (Tenn. 2020). “A court abuses its discretion when it causes an
injustice to the party challenging the decision by (1) applying an incorrect legal standard,
(2) reaching an illogical or unreasonable decision, or (3) basing its decision on a clearly
erroneous assessment of the evidence.” Id. (quoting Harmon v. Hickman Cmty. Healthcare
Servs., Inc., 594 S.W.3d 297, 305-06 (Tenn. 2020)). “Whether the trial court applied an
incorrect legal standard is a question of law and is reviewed de novo with no presumption
of correctness.” Id.

                                                ANALYSIS

       This interlocutory appeal arises from the trial court’s grant of a temporary
injunction. Rule 65.04(2) of the Tennessee Rules of Civil Procedure provides:


        2
          Upon the motion of a party, this Court may assume jurisdiction over a case of unusual public
importance in which there is a special need for expedited decision and that involves the right to hold public
office. Tenn. Code Ann. § 16-3-201(d) (2021). Cases involving the right to hold public office include
cases involving candidates for public office. See, e.g., Wallace v. Metro. Gov’t of Nashville, 546 S.W.3d
47 (Tenn. 2018) (assuming jurisdiction over an appeal filed by a candidate for mayor).

                                                    -3-
       A temporary injunction may be granted during the pendency of an action if
       it is clearly shown by verified complaint, affidavit or other evidence that the
       movant’s rights are being or will be violated by an adverse party and the
       movant will suffer immediate and irreparable injury, loss or damage pending
       a final judgment in the action, or that the acts or omissions of the adverse
       party will tend to render such final judgment ineffectual.

Tenn. R. Civ. Pro. 65.04(2) (2021).

       Like the federal courts, Tennessee trial courts consider four factors in
       determining whether to issue a temporary injunction: “(1) the threat of
       irreparable harm to the plaintiff if the injunction is not granted; (2) the
       balance between this harm and the injury that granting the injunction would
       inflict on defendant; (3) the probability that plaintiff will succeed on the
       merits; and (4) the public interest.”

Fisher, 604 S.W.3d at 394 (quoting Moody v. Hutchison, 247 S.W.3d 187, 199-200 (Tenn.
Ct. App. 2007)). If a plaintiff cannot show a likelihood of success on the merits, that factor
is typically determinative. See id.

       Mandatory injunctions—which, as here, alter the status quo and order a defendant
to take action—are extraordinary in nature and should be granted only in exceptional
circumstances. Id. at 394-95 (citing Cole v. Dych, 535 S.W.2d 315, 322 (Tenn. 1976);
King v. Elrod, 268 S.W.2d 103, 106 (Tenn. 1954)). Indeed, as we recently explained,
“there is no power the exercise of which is more delicate, which requires greater caution,
deliberation and sound discretion or is more dangerous in a doubtful case” than the
discretion of granting an injunction. Moore v. Lee, __S.W.3d.__, No. M2022-00434-SC-
RD-CV (Tenn. 2022) (quoting Mabry v. Ross, 48 Tenn. 769, 774 (1870)).

       Here, Defendants argue that the trial court erred in determining that TOMA applies
to the TRP SEC. We agree. Title 2 of the Tennessee Code governs the elections of this
state and provides that each political party shall have both a “state executive committee”
and a “state primary board.” Tenn. Code Ann. §§ 2-13-102, 2-13-103 (2014). Various
statutory provisions in Title 2 describe the responsibilities of the state executive
committees, while other statutory provisions set forth the responsibilities of the state
primary boards. Compare Tenn. Code Ann. § 2-13-114(a) (2014) (the state executive
committees for the parties are urged to jointly establish a calendar of appearances in each
county enabling their gubernatorial candidates to appear together); Tenn. Code Ann. § 2-
13-110 (2014) (nominating petitions shall be filed by the secretary of state with, among
others, the chair of the state executive committee of the candidate’s party); Tenn. Code
Ann. § 2-13-204(b)(1) (2014 & Supp. 2021) (if a political party’s candidate becomes
unavailable and the office is to be filled by the voters of the entire state, the party’s state
executive committee shall determine the method of nomination); Tenn. Code Ann. § 2-10-

                                             -4-
203(c)(1) (2014 & Supp. 2021) (the state executive committees shall submit nominees for
the registry of election finance); Tenn. Code Ann. § 2-14-202(d) (2014 & Supp. 2021)
(under certain circumstances, when there is a state senate vacancy, the state executive
committee may nominate candidates); with Tenn. Code Ann. § 2-17-104 (2014)
(candidates shall file any written notice contesting the results of a primary election with
the state primary board for their party and the state primary board shall hear and determine
the contest); Tenn. Code Ann. § 2-12-103(b)(3) (2014 & Supp. 2021) (“When members of
another statewide political party are required to be appointed to a county election
commission, they shall be nominated by the party’s state primary board.”); Tenn. Code
Ann. § 2-6-503 (2014) (the state primary boards shall certify the nominees of their parties
to the county election commissions); Tenn. Code Ann. § 2-5-208(j) (2014 & Supp. 2021)
(“Each state primary board shall prescribe a color for its party’s primary ballots which shall
be uniform throughout the state and different from every other party’s.”).

        The plain language of the statutory scheme in Title 2 demonstrates that state
executive committees and state primary boards are distinct entities with distinct
responsibilities. Under Title 2, only the state primary boards, not the state executive
committees, are required to comply with TOMA. See Tenn. Code Ann. § 2-13-108(a)(2)
(2014) (“Meetings of each state primary board shall be open and subject to title 8, chapter
44.”); see also Tenn. Code Ann. § 2-1-113 (2014) (the meetings of boards and commissions
established under Title 2 shall be open).3 Thus, the determinative issue is whether the TRP
SEC was acting as a state primary board (subject to TOMA) or a state executive committee
(not subject to TOMA) when it determined in a non-public meeting that Mr. Starbuck was
not a bona fide Republican.

       Tennessee Code Annotated section 2-13-104 provides that “a party may require by
rule that candidates for its nominations be bona fide members of the party.” Under
Tennessee Code Annotated section 2-5-204(b)(2), a party’s state executive committee
makes the determination of whether a candidate is a bona fide member of the party. Thus,
the TRP SEC, by statute, was acting as a state executive committee, and not a state primary
board, when it determined that Mr. Starbuck was not a bona fide Republican. As a result,
the TRP SEC did not violate TOMA by making that determination in a non-public meeting
because it was not required to comply with TOMA.

       In finding a TOMA violation, the trial court ruled that state executive committees
and state primary boards are “synonymous” under Title 2. We disagree. The statutory
scheme clearly provides for and distinguishes between state executive committees and state
primary boards, and it confers upon each distinct entity differing obligations and
responsibilities. See Hathaway v. First Fam. Fin. Servs., Inc., 1 S.W.3d 634, 640 (Tenn.

       3
         The trial court did not find, and Mr. Starbuck has not argued on appeal, that Defendants are a
“governing body” of a “public body” required to have public meetings under TOMA, Tenn. Code Ann. §
8-44-102 (2016 & Supp. 2021).

                                                 -5-
1999) (“The fact that the General Assembly did not use the same defined term demonstrates
that it did not intend for that definition to apply to establish the second variable.”) (citing
State v. Lewis, 958 S.W.2d 736, 739 (Tenn. 1997)); State v. Strode, 232 S.W.3d 1, 11–12
(Tenn. 2007) (“This Court presumes that the General Assembly used each word in a statute
deliberately, and that the use of each word conveys a specific purpose and meaning.”). The
trial court correctly recognized that Tennessee Code Annotated section 2-13-102(a)
provides that each party’s state executive committee “shall be” the state primary board for
that party. Tenn. Code Ann. § 2-13-102(a) (“Each political party shall have a state
executive committee which shall be the state primary board for the party.”). But this single
statute must be read in the context of all of the statutes defining the duties of each entity.
It does not render these distinct entities synonymous. It means only that the members of
the state executive committee also shall serve as the members of the distinct and separate
state primary board. “[S]tatutes should not be interpreted in isolation. The overall statutory
framework must be considered, and ‘[s]tatutes that relate to the same subject matter or have
a common purpose must be read in pari materia so as to give the intended effect to both.’”
Coffee Cnty. Bd. of Educ. v. City of Tullahoma, 574 S.W.3d 832, 846 (Tenn. 2019) (quoting
In re Kaliyah S., 455 S.W.3d 533, 552 (Tenn. 2015)). When considered as a whole and
read in pari materia, the statutory provisions in Title 2 plainly distinguish between state
executive committees and state primary boards. Indeed, the trial court recognized as much
when it noted that the state executive committee and the state primary board “often function
as two bodies.”

        The trial court further determined that whenever a state executive committee acts
under powers granted to it under Title 2, it is acting as a state primary board because
Tennessee Code Annotated section 2-13-102(b) provides that “[t]he state primary board
shall perform the duties and exercise the powers required by this title for its party.” Again,
we disagree and conclude that this determination results from reading the statute in
isolation. Section 2-13-102(b) simply means that a party’s state primary board shall
perform the duties and exercise the powers required of state primary boards. Section 2-
13-102(b) does not confer on the state primary boards any duties or powers that are instead
expressly conferred by other statutes on the state executive committees.4



        4
          The trial court also reasoned that applying TOMA to the state executive committees is in keeping
with the remedial purposes of TOMA, and that this is especially true here because a primary is mandatory
for the U.S. House of Representatives under Tennessee Code Annotated section 2-13-202. However, this
reasoning fails to recognize that the clear, specific language of Title 2 concerning the obligations and
functions of state executive committees and state primary boards takes precedence over the general
remedial purposes of TOMA. See, e.g., State v. Davis, 173 S.W.3d 411, 415 (Tenn. 2005) (“Lastly, specific
statutory language will control over general statutory language.”); Washington v. Robertson Cnty., 29
S.W.3d 466, 475 (Tenn. 2000) (holding that a more specific statutory provision applies over a more general
one); State v. Cauthern, 967 S.W.2d 726, 735 (Tenn. 1998) (citation omitted) (“As a matter of statutory
construction, a specific statutory provision will control over a more general statutory provision.”). The fact
that a primary is mandatory is irrelevant to the proper analysis on this issue.

                                                    -6-
       For the reasons stated above, we hold that the trial court erred as a matter of law in
declaring that Defendants violated TOMA by deciding in a non-public meeting that Mr.
Starbuck was not a bona fide Republican. As a result, we hold that the trial court erred in
granting the temporary injunction. All other issues raised by the parties and the State
Officials are pretermitted.

                                       CONCLUSION

       The order of the trial court granting Mr. Starbuck a temporary injunction is vacated,
and the case is remanded to the trial court for further proceedings consistent with this
opinion. The Appellants’ motion to stay the injunction pending appeal, as well as the State
Officials’ petition for a common law writ of certiorari and supersedeas, are denied as moot.

        This Opinion is not subject to rehearing under Tennessee Rule of Appellate
Procedure 39, and the Clerk is directed to certify this Opinion as final and to immediately
issue the mandate. Costs on appeal are taxed to Mr. Starbuck, for which execution may
issue if necessary.


                                                  _________________________________
                                                  JEFFREY S. BIVINS, JUSTICE




                                            -7-